Citation Nr: 1106687	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bursitis, claimed as 
arthritis of the hands.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for psychiatric disability, 
other than posttraumatic stress disorder (PTSD), for which 
service connection has already been established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in June 2002, January 
2003, and November 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2009, this matter was remanded by the Board for 
further development, to include:  requesting the Veteran to 
identify the name and address of medical providers who treated 
him from 1990 to 2000; obtaining treatment records identified by 
the Veteran, as well as records from the VA medical center in 
Miles City, Montana for treatment from 1990 to 1995; undertaking 
any other development as indicated by the record; and 
readjudicating the Veteran's claims.  The Board is satisfied that 
the action directed in its remand has been met with compliance, 
and is prepared to proceed with appellate consideration of the 
issues framed above.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the hands has not been shown 
to be etiologically related to any injury or disease contracted 
during his active duty service, nor may it be presumed to have 
been; nor has it been shown to be proximately due to a service-
connected disability.
2.  The Veteran's hypertension has not been shown to be 
etiologically related to any injury or disease contracted during 
his active duty service, nor may it be presumed to have been; nor 
has it been shown to be proximately due to a service-connected 
disability.

3.  The Veteran's headaches have not been shown to be 
etiologically related to any injury or disease contracted during 
his active duty service; nor has it been shown to be proximately 
due to a service-connected disability.

4.  The Veteran's depression is manifested by anxiety, sleep 
disturbances, impaired concentration, feelings of worthlessness 
and guilt, anhedonia, depressed mood, frequent crying, and 
irritability.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bursitis, claimed as 
arthritis of the hands, has not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303 (2010).

2.  The criteria for service connection for hypertension has not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  The criteria for service connection for headaches have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  The criteria for service connection for a psychiatric 
disability, other than posttraumatic stress disorder (PTSD), for 
which service connection has already been established, have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

Insofar as the Veteran's claims of service connection for 
bursitis of both hands, hypertension, chronic severe headaches, 
and an acquired psychiatric disorder, other than PTSD, the 
Veteran was notified of the information and evidence needed to 
substantiate his claims in notice letters provided in September 
2003 (claims concerning depression), September 2004 (claims 
concerning arthritis of the hands and headaches), and February 
2005 (claims concerning hypertension).  Following the RO's 
September 2003 and September 2004 letters, the Veteran's claims 
for service connection for depression, arthritis of the hands, 
and headaches were adjudicated for the first time in a November 
2004 rating decision.  Following the RO's February 2005 letter 
regarding the Veteran's claim concernding hypertension, after a 
reasonable period of time in which the Veteran was afforded an 
opportunity to respond, that claim was readjudicated in a March 
2006 supplemental statement of the case.  Additionally, in a 
March 2006 letter, the Veteran was also notified that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Following 
an additional period of time in which the Veteran was afforded a 
reasonable opportunity to respond to the March 2006 letter, the 
Veteran's claims were readjudicated in an April 2009 Supplemental 
Statement of the Case.  This course of corrective action fulfills 
VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records, service personnel 
records, and identified VA and private treatment records have 
been obtained.  VA examinations to assess the etiology of the 
Veteran's hypertension were conducted in April 2002, December 
2002, April 2005, December 2005, and December 2007.  The Veteran 
was also provided a VA examination to determine the nature and 
etiology of his claimed psychiatric disorder, other than PTSD, in 
December 2002 and March 2004.
 
Insofar as the Veteran's claims of service connection for 
bursitis of the hands and headaches, the Board recognizes that 
the Veteran has not yet been afforded VA examinations.  Under 
38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded where such an examination "is necessary to make a 
decision on the claim."  A VA examination is "necessary" where 
the evidence, taking into consideration all information and lay 
or medical evidence:  (1) contains competent evidence that the 
veteran has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active military, 
naval, or air service; and (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  In the 
absence of evidence showing the existence of in-service hand 
injuries or headaches, or continuing symptoms of the hands or 
headaches since service, VA examinations for either claimed 
disability are not necessary in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations for Service Connection, 
Generally

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
cardiovascular-renal diseases such as hypertension, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

III.  Analysis

A.  Service Treatment Records

The Veteran's August 1967 pre-induction examination revealed 
normal clinical findings in all systems.  Although the Veteran 
reported at that time that he was receiving medical treatment for 
a foot disorder, he did not report any symptoms or treatment in 
relation to his hands, tinnitus, hypertension, headaches, or any 
psychiatric disorder.  Similarly, service treatment records do 
not indicate complaints of or treatment for any such symptoms or 
disorders.  A clinical examination performed at his March 1970 
separation examination once again revealed normal findings for 
all systems.  The Board notes, however, that the Veteran reported 
symptoms of depression and excessive worry.

B.  Service Connection for Bursitis, Claimed as Arthritis of the 
Hands

Post-service treatment records first indicate complaints of pain 
and swelling in both hands in October 2002, during treatment at 
the VA medical facility in Durham, North Carolina.  Following an 
examination which revealed that the Veteran's hands were mildly 
tender to palpation, a diagnosis of osteoarthritis of both hands 
was made.

In May 2003, the Veteran returned to the Durham VA facility for 
complaints of right thumb pain, swelling, and limitation of 
motion.  X-rays of the thumb taken the following month showed 
mild interphalangeal joint space narrowing without evidence of 
acute abnormaility.  A physical examination of the thumb was 
positive for swelling, tenderness, decrease motion, and warmth to 
touch.  However, no specific diagnosis was rendered at that time 
for the right thumb.  Subsequent VA and private treatment records 
for treatment through March 2009 do not indicate any further 
treatment or complaints relating to the Veteran's hands.

Based upon the evidence of record, the Veteran is not entitled to 
service connection for bursitis of the hands, previously claimed 
as arthritis.  Although the post-service treatment records 
indicate a diagnosis of osteoarthritis of the hands and an 
undiagnosed injury of the right thumb, the evidence does not 
contain any opinions stating an etiological relationship between 
those disorders and the Veteran's active duty service.  
Similarly, the post-service treatment records do not reflect a 
continuation of symptoms in the Veteran's hands since service.  
Moreover, service treatment records do not reflect an in-service 
illness or injury concerning the Veteran's hands.  Finally, 
although the Veteran asserts that arthritis in his hands are 
related to service, he does not provide any specific assertions 
as to the onset of his arthritis nor does he specifically assert 
that symptoms in his hands stemming from his arthritis have been 
continuous since service.

Finally, to the extent that the Veteran asserts that numbness and 
tingling in his hands represent a disability for which service 
connection is warranted, the Board notes that those symptoms, and 
any disability arising from them, are already the basis of 
separate disability ratings that have been assigned for 
peripheral neuropathies in the right and left upper extremities.  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994) the Court held 
that service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, in assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 4.14 
must be considered.  Under that regulation, the evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993).  Given 
that the award of service connection based upon the Veteran's 
reported numbness and tingling would overlap with the 
symptomatology already considered in rating the Veteran's 
peripheral neuropathies, service connection for a disability 
based solely upon such symptoms may not be awarded. 
Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for bursitis, claimed as 
arthritis of the hands, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

C.  Service Connection for Hypertension

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, note 1, 
"hypertension" is defined by blood pressure readings which show 
diastolic pressure (the bottom value of a blood pressure reading) 
as being predominantly 90 millimeters or higher.  "Isolated 
systolic hypertension" is defined by blood pressure readings in 
which systolic blood pressure (the top number of a blood pressure 
reading) is predominantly 160 millimeters or greater and the 
systolic blood pressure is less than 90 millimeters.  Both 
"hypertension" and "isolated systolic hypertension" must be 
confirmed by readings taken two or more times on at least three 
different days.

Post-service VA treatment records show that the Veteran 
demonstrated high blood pressure readings as early as February 
1981, nearly 11 years after his discharge from service.  Readings 
taken at that time showed elevated blood pressure of 138/90.  The 
Veteran was diagnosed with borderline hypertension in July 1984, 
following a blood pressure reading of 146/94.  Subsequent blood 
pressure readings through 1988 show fluctuations in the Veteran's 
blood pressure, which at times demonstrated the presence of 
hypertension.  At a January 1988 VA treatment, the Veteran's 
blood pressure was measured at 134/90.  Subsequent VA treatment 
records through 2002 indicate an ongoing diagnosis of 
hypertension.

At a VA examination in April 2002, the Veteran reported a history 
of hypertension of several years.  Three separate blood pressure 
readings taken at that time revealed blood pressure of 160/90 
each time.  The Veteran was diagnosed with hypertension.  
Although the examiner concludes that the Veteran's hypertension 
is not related to his service-connected diabetes mellitus, he 
does not offer an explanation for his conclusion, nor does he 
cite any medical principles that would support his conclusion.

A September 2002 letter from the Veteran's treating VA physician, 
Dr. C.M.B., reflects the opinion that the Veteran developed 
hypertension after being diagnosed with diabetes mellitus.  
Subsequent VA treatment records through 2003 continue to show an 
ongoing diagnosis of hypertension.

An April 2005 VA examination report reflects the opinion that the 
Veteran's hypertension was aggravated by, but not caused by, his 
diabetes mellitus.  Once again, no explanation or supporting 
medical principles for the examiner's conclusion are provided.

In December 2005, the Veteran was given a new VA examination.  In 
a medical history provided by the Veteran, he reported that the 
onset of his diabetes was in 2001 and that his hypertension came 
on at approximately the same time.  Based upon the examiner's 
interview of the Veteran, an examination, and a review of the 
claims file, the examiner concluded that the Veteran's 
hypertension is neither secondary to nor aggravated by diabetes 
mellitus.  In support of this conclusion, the examiner notes that 
the Veteran did not show any elevated blood pressure during 
service, but did show high blood pressure readings after service 
but before his diagnosis of diabetes in 2001.  Given the 
chronology of the onset of the Veteran's disorders, the examiner 
concluded that the evidence indicates the onset of hypertension 
prior to his diabetes.

The Veteran was afforded another VA examination in December 2007.  
Once again, a medical history was obtained from the Veteran and a 
claims file review was performed in conjunction with the 
examination.  Blood pressure readings at the examination revealed 
blood pressure of 133/84, 138/76, and 135/80.  The examiner 
determined that there is no evidence to suggest that the 
Veteran's hypertension is related to diabetes.  She further 
determined that the Veteran's hypertension was also not related 
directly or indirectly to his active duty service.  Once again, 
the examiner notes that the Veteran's first elevated blood 
pressure reading was taken after his discharge from service, but 
before his diagnosis of diabetes mellitus in 2001.  The examiner 
also notes that the evidence in the claims file does not show a 
history of heart disease or transient ischemic attack.  Her 
review of lab results in the claims file revealed normal renal 
function throughout the course of treatment.  In the absence of 
such signs of aggravation, other than intermittent elevations in 
blood pressure, the examiner states that she is unable to see 
cause to state that the Veteran's diabetes is aggravating his 
hypertension.

Based upon the evidence of record, the Veteran is not entitled to 
service connection for hypertension.  Although the record 
demonstrates that the Veteran has received a current and ongoing 
diagnosis of hypertension, it also shows that the Veteran did not 
receive such a diagnosis until 1981, more than eleven years after 
he was discharged from service.  Prior post-service treatment 
records do not demonstrate the presence of elevated blood 
pressure readings.  Similarly, service treatment records do not 
show that the Veteran incurred hypertension during his active 
duty service.  Once again, although the Veteran asserts by his 
claim that his hypertension is related to service, the evidence 
does not support his assertion.  Moreover, such assertions are 
rebutted by the opinions expressed in the December 2007 VA 
examination report, which states the examiner's conclusion that 
the Veteran's hypertension is not directly or indirectly related 
to his active duty service.
To the extent that the Veteran asserts that his hypertension is 
secondary to his service-connected diabetes mellitus, that 
assertion is supported by the opinions given by Dr. C.M.B. and by 
the April 2005 VA examination.  Nonetheless, the opinion provided 
by Dr. C.M.B. appears to be based upon the erroneous 
understanding that diagnosis of the Veteran's hypertension was 
made after his diagnosis of diabetes mellitus.  As discussed 
above, the record shows the presence of elevated blood pressure 
readings as early as 1981 as well as the initial diagnosis of 
borderline hypertension in 1984, more than 17 years before his 
diabetes mellitus diagnosis.  Although the April 2005 VA 
examination reflects the opinion that the Veteran's hypertension 
was aggravated by his diabetes mellitus, the examiner who 
authored that report does not cite any evidence or medical 
principles to support such a conclusion.  Moreover, the 
conclusions in the April 2005 report are substantially rebutted 
by the findings expressed in the December 2007 examination 
report, which expresses that there is no evidence to suggest a 
relationship between the Veteran's diabetes and hypertension.  In 
contrast to the April 2005 report, the findings in the December 
2007 report are supported by specific findings in the evidence 
and an accurate understanding of the Veteran's medical history.  
Under the circumstances, the Board finds that the opinions 
expressed in the December 2007 report are due greater probative 
weight than that assigned to the opinions provided by Dr. C.M.B. 
and by the April 2005 VA examination report.

In view of the foregoing, the preponderance of the evidence is 
against the Veteran's claim of service connection for 
hypertension and that claim must also be denied.  In reaching 
this determination, the Board again finds that the doctrine of 
the benefit of the doubt is inapplicable in this case because the 
preponderance of the evidence weighs against the Veteran's claim.  
See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

D.  Service Connection for Headaches

The earliest evidence in the claims file that is relevant to the 
Veteran's claim concerning headaches is a June 1984 VA 
examination report, which reflects complaints of headaches by the 
Veteran.  No diagnosis was offered by the VA examiner as to the 
reported headaches.

Subsequent VA treatment records from September to October of 1984 
reflect continued complaints of headaches.  Although a tentative 
diagnosis of migraine headaches was rendered, no opinion relating 
the Veteran's migraine headaches to his active duty service.  The 
diagnosis of migraine headaches is affirmed in a March 1985 VA 
treatment record.  Once again, however, no etiology opinion for 
the migraine headaches is given.  Subsequent treatment records 
through 2004 are silent for headache complaints.

In September 2004, the Veteran returned for reported bitemporal 
headaches which the Veteran attributed to "ear fullness."  At 
that time, large amounts of cerumen was flushed from the 
Veteran's ears.

The Veteran is not entitled to service connection for headaches.  
Service treatment records do not contain any evidence of in-
service incurrence of headaches.  Post-service treatment records 
indicate that the Veteran was diagnosed with migraine headaches 
as early as 1984; however, no opinion has been rendered which 
etiologically relates the Veteran's headaches to his active duty 
service, or to any other service-connected disability.

The Veteran does not make specific assertions that his headaches 
began during service or that his headaches have been continuous 
since his active duty service.  In a September 2004 statement, 
the Veteran asserts that his headaches are caused by medications 
that he takes to manage his other service-connected disabilities.  
He does not, however, identify which medications cause his 
headaches.  Moreover, the post-service treatment records do not 
reflect any etiological opinions which relate the Veteran's 
migraine headaches to his medication.  Hence, the Veteran's 
assertion is not supported by any evidence in the record.  Also, 
as a layperson, the Veteran is not competent to give a medical 
opinion on the diagnosis or etiology of a condition. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for headaches and this 
claim must be denied.  Once again, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
with respect to the Veteran's claim of service connection for 
headaches, because the preponderance of the evidence is against 
that claim.  See Gilbert, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 
5107(b).

E.  Service Connection for a Psychiatric Disability, Other Than 
PTSD

In a January 2003 rating decision, the Veteran was awarded 
service connection for PTSD.  A disability rating of 70 percent 
was assigned at that time.  In a subsequent September 2003 claim, 
the Veteran asserts that he is entitled to service connection for 
"depression problems."

As noted previously, service connection may be awarded for 
distinct disabilities resulting from the same injury, so long as 
the symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban, 6 Vet. App. at 262.  However, in assigning an 
appropriate rating, the policy against "pyramiding" of disability 
awards enumerated by 38 C.F.R. 4.14 must be considered.  Under 
that regulation, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. 4.14; see Fanning 
v. Brown, 4 Vet. App. 225 (1993).

Post-service treatment records indicate sporadic treatment for 
the Veteran's psychiatric symptoms.  A January 2002 VA treatment 
record reflects complaints of sleep disturbance, impaired 
concentration, feelings of worthlessness and guilt, anhedonia, 
depressed mood, frequent crying, and irritability.  The Veteran 
was diagnosed with diagnoses of PTSD and depressive disorder.  
During the treatment, the Veteran reported that he had also been 
treated in the past for "PTSD symptoms" but that such symptoms 
had been diagnosed previously as depression.

The Veteran underwent a VA examination in December 2002, at which 
time he reported problems with depression marked by symptoms such 
as anxiety, sleep disturbances, isolation, feelings of jumpiness, 
startling, intrusive memories of service in Vietnam, and 
depression.  A mental status examination revealed that the 
Veteran's speech was spontaneous and logical and exhibited good 
grammar and vocabulary.  Homicidal thoughts were noted during the 
interview.  The Veteran's self-confidence was decreased, with 
feelings of hopelessness and worthlessness.  He startled easily 
during the interview and was hypervigilant.  The Veteran's affect 
was extremely anxious and depressed.  The examiner notes that the 
Veteran cried on a couple of occasions during the interview.  
Based upon the Veteran's symptoms, a review of the claims file, 
and the mental status examination, the examiner diagnosed PTSD 
but did not provide a separate and distinct diagnosis of 
depression.

At a March 2004 VA examination, the Veteran reported symptoms of 
sleep disturbances, intrusive thoughts, anxiety, becoming easily 
startled, hypervigilant, being uncomfortable in crowds.  The 
Veteran also reported being short-tempered and avoids talking 
about his experiences or watching military programming about the 
military.  The Veteran reported that he made a suicide attempt, 
but is unable to elaborate as to what he did or when he did it.  
A mental status examination performed at a VA examination in 
March 2004 revealed nightmares, flashbacks, and intrusive 
thoughts.

In support of his claim concerning depression, the Veteran has 
submitted multiple statements from himself and his spouse.  In a 
May 2002 statement, the Veteran's spouse reports that the 
Veteran's psychiatric symptoms include outbursts of anger, 
distance and isolation from other people, avoidance of crowds, 
and fear of public places.  In an October 2003 statement, he 
asserts that, "PTSD is one cause of my major depression."  
Interestingly, he also observes in his statement that, "major 
depression is a manifestation of post traumatic stress disorder 
[sic]."  In a separate October 2003 statement, the Veteran's 
spouse states that the Veteran's psychiatric symptoms have placed 
on a strain on their marriage.  Regarding the Veteran's symptoms, 
she continues to report that he does not talk or communicate, 
becomes angry over small matters, does not have friends, and 
experiences sleep disturbances.

Based upon the foregoing evidence, service connection for 
psychiatric disability, other than PTSD, for which service 
connection has already been established, may not be awarded in 
this case.  The evidence in this case shows that the Veteran was 
provided a distinct diagnosis of depressive disorder in January 
2002.  However, this diagnosis appears to be based upon the same 
symptoms which have been the basis for the Veteran's diagnosis of 
PTSD, for which he has already received service connection.   
Similarly, the symptoms reported by the Veteran and his spouse in 
their respective statements are essentially identical to those 
symptoms that comprise his PTSD disorder.

Given that the award of service connection based upon the 
Veteran's reported numbness and tingling would overlap with the 
symptomatology already considered in rating the Veteran's 
peripheral neuropathies, service connection for a disability 
based solely upon such symptoms may not be awarded.  In reaching 
this determination, the Board again finds that the doctrine of 
the benefit of the doubt is inapplicable in this case because the 
preponderance of the evidence weighs against the Veteran's claim.  
See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b)


ORDER

Service connection for bursitis, claimed as arthritis of the 
hands, is denied.

Service connection for hypertension is denied.

Service connection for headaches is denied.

Service connection for psychiatric disability, other than PTSD, 
for which service connection has already been established, is 
denied.


REMAND

With respect to the Veteran's claim of service connection for 
tinnitus, he asserts in a June 2005 statement that he incurred 
tinnitus as a result of acoustic trauma.  In a September 2005 
statement, he alternatively asserts that his tinnitus has been 
incurred secondary to his service-connected PTSD.

VA treatment records from December 2003 document reports by the 
Veteran of ringing in his ears.  In January 2004, he was 
diagnosed with persistent tinnitus.  However, no opinion as to 
the etiology of the diagnosed tinnitus was provided.

In a May 2009 statement, the Veteran notes that he has not yet 
been provided a VA examination to determine the etiology of his 
reported tinnitus.  Indeed, a review of the claims file reveals 
that no such examination has been scheduled or performed.  In 
view of the Veteran's diagnosis of tinnitus and his alternating 
assertions that his tinnitus has resulted from acoustic trauma 
and/or PTSD, a VA examination should be scheduled to determine 
the etiology of the Veteran's tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim of service connection 
for tinnitus.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate his 
claims and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.

The Veteran should also be provided a VA 
21-4142 release and be requested to 
identify on the release the name(s) and 
address(es) of any private or VA medical 
providers who have treated him since 
February 2005 for tinnitus.  The Veteran 
should be requested to sign and return the 
completed release.

2.  Then, any additional VA or private 
treatment records identified by the Veteran 
should be obtained.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records yields negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the etiology of his 
tinnitus.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran's tinnitus is 
etiologically related to his active duty 
service, including any acoustic trauma 
incurred during service, and/or to his 
service-connected PTSD.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claim of service 
connection for tinnitus should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


